Citation Nr: 0122936	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  94-30 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1962 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The June 1996, the Board denied service connection for post-
traumatic stress disorder (PTSD) and also denied an increased 
evaluation for residuals of a fracture of the L1 vertebra, 
with low back pain, rated as 20 percent disabling.  The 
veteran appealed to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (hereinafter "Court").  In May 1999, the Court, by 
memorandum decision determined that while the veteran had 
submitted a well grounded claim for service connection for 
PTSD, the Board did not err in concluding that there was no 
clear diagnosis of such disorder.  The Court also concluded 
that the Board's failure to apply a provision of the 
VA Adjudication Procedure Manual, M21-1, Part III, para. 
5.14c (Change 47) (effective Nov. 1, 1995) was non-
prejudicial error.  The veteran appealed to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court).  In May 2000, the Federal Circuit Court vacated and 
remanded the case to the Court for consideration of whether 
the intervening change in 38 C.F.R. § 3.304(f) regarding 
medical evidence in PTSD cases requires a different result.  
The Court, in decisions dated in August and December 2000, 
vacated the June 1996 Board decision and remanded the case to 
the Board for compliance with the Federal Circuit Court's 
decision.  

The Federal Circuit Court has held that a court or other 
adjudicative body first must be sure that it has jurisdiction 
over the matter before it.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  The Court has held that 
issues and claims not pursued on appeal are considered 
abandoned.  See Ford v. Gober, 10 Vet. App. 531 (1997); 
Bucklinger v. Brown, 5 Vet. App. 435 (1993).  In this case, a 
review of the briefs submitted by the appellant's attorney 
indicates they do not address the merits of the Board's 
decision insofar as the rating for the back disorder was 
concerned.  Also, neither the Court's decisions nor the 
Federal Circuit Court's decision addresses the 
appropriateness of the rating for the back disorder.  
Consequently, the Board finds that the claim for a higher 
rating for the service-connected back disorder was not 
pursued on appeal to the Court.  And therefore, pursuant to 
the case law established by the Court, that claim must be 
considered to have been abandoned-meaning the Board's 
previous decision concerning that claim is final and binding 
on the veteran.  And absent a motion for reconsideration of 
that decision concerning that issue, or the submission of 
additional relevant evidence, the Board does not have 
jurisdiction to again review the back disorder claim.  
Barnett; 38 U.S.C.A. §§ 5108, 7104, 7252, 7261 (West 1991).  


REMAND

The Federal Circuit vacated and remanded the case for 
consideration of whether the intervening change in 38 C.F.R. 
§ 3.304(f) regarding medical evidence in PTSD cases requires 
a different result.  [Where the law changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable will apply unless Congress provided otherwise or 
permitted the Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).]  The veteran's attorney has requested that the case 
be remanded to the RO for review under the change in 
38 C.F.R. § 3.304(f).  The Board agrees that the RO should be 
the first to apply the new regulation criteria to the facts 
of this case.

There also has been a significant change in the law during 
the pendency of this appeal, however.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This new law since has been codified, as amended, 
at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  It 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant of 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also eliminates the concept of a well-
grounded claim and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
VAOPGCPREC 11-2000 (Nov. 27, 2000); see also Karnas, 
1 Vet. App. at 312-13.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimate responsibility to ensure that all appropriate 
development is undertaken in this case.  

The VCAA emphasizes the urgent need for VA to obtain and 
consider all relevant Federal records.  38 U.S.C.A. § 5103A 
(b)(3), (c)(3) (West 1991 & Supp. 2001).  In a January 1992 
letter, another attorney indicated that he was representing 
the veteran for a disability claim before the Social Security 
Administration (SSA).  And in a variety of contexts, the 
Court has emphasized the need to obtain and consider SSA 
medical records when deciding a claim for VA benefits.  See 
e.g., Tetro v. West, 13 Vet. App. 404 (2000); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Murincsak v. Derwinski, 2 
Vet. App. 363, 371-2 (1992); Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  Thus, the RO should obtain and consider the 
veteran's SSA medical records.

In this case, the Court determined that the Board's failure 
to apply a provision of the VA Adjudication Procure Manual, 
M21-1, Part III, para. 5.14c (Change 47) (effective Nov. 1, 
1995) was non-prejudicial error.  However, in another case, 
Patton v. West, 12 Vet. App. 272 (1999), the Court held that 
the provisions were regulatory in nature and that the 
provisions requiring a preponderance of evidence to establish 
the claimed stressor set the wrong standard.  The equipoise 
doctrine should have been applied.  As the Board's previous 
decision was vacated, further review must comply with all 
applicable case law, including that set forth in Patton, Id.  
The RO should review the evidence and determine, in the first 
instance, whether the positive and negative evidence that the 
claimed stressor occurred is in approximate balance and, if 
so, resolve all reasonable doubt in the veteran's favor.  
38 C.F.R. § 3.102.

The veteran's attorney has asserted that the case should be 
returned to the RO to assure compliance with the VCAA.  He 
specifically notes that the VCAA requires VA to notify a 
claimant of the evidence necessary to support his claim.  
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2001).  The RO 
should review the file and accomplish any additional 
development required to comply with VCAA and VA Adjudication 
Procedure Manual, M21-1, Part III, para. 5.14c.  

The attorney's presentations show that he is familiar with VA 
Adjudication Procure Manual, M21-1, Part III, para. 5.14c.  
The claimant should submit any evidence which might be 
considered under that paragraph or, if the veteran or his 
attorney know of such evidence, request VA assistance in 
obtaining it, giving the RO complete identifying information.  
The pertinent evidence for VA Adjudication Procure Manual, 
M21-1, Part III, para. 5.14c includes:  

Any reports from the military police, 
shore patrol, provost marshal's office, or 
other military law enforcement.  

It includes information from sources including:  

A rape crisis center or center for domestic 
abuse,

A counseling facility,

A health clinic,

Family members or roommates,

A faculty member,

Civilian police reports,

Medical reports from civilian physicians or 
caregivers,

A chaplain or clergy, or

Fellow service persons.  

It includes evidence of behavior changes that occurred at the 
time of the incident.  Examples of behavior changes that 
might indicate a stressor are (but are not limited to):

(a)  Visits to a medical or counseling 
clinic or dispensary without a specific 
diagnosis or specific ailment;

(b)  Sudden requests that the veteran's 
military occupational series or duty 
assignment be changed without other 
justification;

(c)  Lay statements indicating increased 
use or abuse of leave without an apparent 
reason such as family obligations or 
family illness;

(d)  Changes in performance and 
performance evaluations;

(e)  Lay statements describing episodes 
of depression, panic attacks or anxiety 
but no identifiable reasons for the 
episodes;

(f)  Increased or decreased use of 
prescription medications;

(g)  Increased use of over-the-counter 
medications;

(h)  Evidence of substance abuse such as 
alcohol or drugs;

(i)  Increased disregard for military or 
civilian authority;

(j)  Obsessive behavior such as 
overeating or undereating;

(k)  Pregnancy tests around the time of 
the incident;

(l)  Increased interest in tests for HIV 
or sexually transmitted diseases;  

(m)  Unexplained economic or social 
behavior changes;

(n)  Treatment for physical injuries 
around the time of the claimed trauma but 
not reported as a result of the trauma;

(o)  Breakup of a primary relationship.  

The claimant or his attorney should notify the RO of any 
evidence of any of these factors.  They should notify the RO 
of any additional evidence which they believe might support 
the claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  

2.  The RO should obtain and consider the 
veteran's SSA medical records.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
VA Adjudication Procedure Manual, M21-1, 
Part III, para. 5.14c are fully complied 
with and satisfied.  

4.  The RO should readjudicate the claim.  

a.  In determining whether the claimed 
personal assault stressor occurred, the RO 
should apply the equipoise standard and 
not require a preponderance of evidence.  

b.  The RO should consider whether the 
intervening change in 38 C.F.R. § 3.304(f) 
regarding medical evidence in PTSD cases 
requires allowance of the claim.  The 
claim also should be considered under the 
previous standard.  The RO should apply 
the version of the regulation most 
favorable to the veteran. 

5.  Thereafter, if the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

